Catón, C. J. We find nothing in the law under which this proceeding was had, which prevented the court from exercising the discretion with which it is vested in all other cases, to set aside a default at the same term at which it is taken, and admit a defense to be made; and there is certainly as much propriety in exercising such power in this as in any other proceeding, when a proper case is made. Indeed, there may be a greater necessity for it; for here the parties are not personally served with notice to appear and make defense, but only have constructive notice by advertisement in a newspaper, which may or may not come to their actual knowledge. This court will rarely, if ever, interfere with the exercise of its discretion by the inferior court, in setting aside a default, and especially so when a default has been set aside, and a successful defense afterwards made. The other question presented in this case, has been fully considered in the case of The City of Chicago v. Butice, ante, 489, and what is there said will apply with equal pertinence to this case. We find no error in the record. The judgment is affirmed. Judgment affirmed.